DETAILED ACTION
This office action is in response to the after final filed on 06/22/2022. Claims 1-7 are cancelled and claims 8-20 have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 2-3, filed on 06/22/2022, with respect to claims 8-20 have been fully considered and are persuasive.  The 35 U.S.C. § 103 of claims 8-20 has been withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to video coding and decoding such that only a specific partial image region on a screen can be independently decoded.
Prior art:
Wang (US 2014/0092963) 
Hendry (US 2017/0347109) 
Wang (US 2013/0294499) hereinafter Wang ‘499

	The closest prior art Wang, paragraph 11 and abstract discloses to signaling of regions of interest and gradual decoding refresh in video coding… systems, methods, and apparatus may code information indicating whether gradual decoder refresh (GDR) of a picture is enabled… paragraph 36 and table 2 discloses independent_sub_ picture_enabled_flag u(1) gradual_decoding_refresh_enabled_flag; in addition paragraph 81 discloses storage device for storing coded stream.
	Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or combination, the features are: “the NAL unit type [[to]] identifying presence of the gradual refreshed picture; and storing, in the coded stream, an enable flag to identify use of gradual refresh for decoding at least a subset of the pictures in the set of pictures”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. Claims 8-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JERRY T JEAN BAPTISTE/            Primary Examiner, Art Unit 2481